Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 97003693 B1; Published 03/21/1997) in view of Han et al. (US 2021/0343567 A1), Danesh et al. (US 2018/0114878 A1) and Sudradjat et al. (US 10,062,817 B1) and as evidenced by May (“Fundamentals of Semiconductor Fabrication 1st Edition” Published in April 11, 2003)
Regarding Claim 1, Kim (Fig. 1) discloses a manufacturing method of a micro light emitting diode display panel, comprising following steps of: 
forming an array substrate (2, 3, 1); 
forming a patterned photoresist layer (4) on the array substrate, wherein the photoresist layer (4) at least partially exposes the array substrate (1, 2, 3) (Fig. 1c) 
coating a solder material layer (5) on the patterned photoresist layer (4) and the array substrate (1, 2, 3); 
developing the solder material layer (5) to form a patterned solder material layer (Fig. 1F); 
wherein  the step of forming the micro light emitting diode on the solder material layer to form the micro light emitting diode display panel comprises: 
transferring the micro light emitting diode (104) to the patterned solder material layer (302);
performing a reflow soldering process on the micro light emitting diode (104) [0076].
Kim not explicitly disclose micro light emitting diode on the solder material layer to form the micro light emitting diode display panel and encapsulating the micro light emitting diode after the reflow soldering process wherein the encapsulation layer is formed by a spin coating process, and has a thickness ranging from 50 nm to 0.5 mm.
Han (Fig. 12-19) discloses forming a micro light emitting diode (104) on a solder material layer (302) to form the micro light emitting diode display panel (Micro LED 104 display panel).[ “the micro LEDs 104 on the driving substrate 301 are soldered to the pads 302 by reflow soldering to be fixed, as shown in FIG. 19” 0076]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a manufacturing method in Yano in view of Han such that micro light emitting diode on a solder material layer to form the micro light emitting diode display panel in order to produce a colored micro LED display panel, which has low cost and high transfer efficiency. [0085]
The Examiner notes that photolithography for forming metal patterns (i.e solder bumps) is well known in the art and provides evidentiary reference of May (“Fundamentals of Semiconductor Fabrication 1st Edition” Published in April 11, 2003) Chapter 4: Photolithography, 4.1.5: Pattern transfer (Fig. 4.11)
Kim in view of Han does not explicitly disclose encapsulating the micro light emitting diode after the reflow soldering process wherein the encapsulation layer is formed by a spin coating process, and has a thickness ranging from 50 nm to 0.5 mm.
Danesh (Fig. 22, 28, 29) discloses encapsulating (470 Fig. 29) light emitting diodes after a reflow soldering process [0173] (Fig. 28) and further discloses process wherein the encapsulation layer (470) is formed by a spin coating process (spin-on glass) [0139]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a manufacturing method in Yano in view of Han, Danesh process of encapsulating the micro light emitting diode after the reflow soldering process wherein the encapsulation layer (470) is formed by a spin coating process in order to encapsulate the bonded devices [0174] to protect from environmental damage.
Kim in view of Han, Danesh does not disclose the encapsulation layer has a thickness ranging from 50 nm to 0.5 mm.
Sudradjat (Fig. 1) discloses an encapsulation layer (46) is formed by a spin coating (“spin coating”) process, and has a thickness ranging from 50 nm to 0.5 mm (“at least 750 μm in some embodiments, and no more than 1 mm”.). [column 3, lines 27-48]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a manufacturing method in Kim in view of Han, Danesh and Sudradjat such that process of encapsulating the micro light emitting diode the encapsulation layer has a thickness ranging from 50 nm to 0.5 mm to protect the device from moisture and protect metal layers on or adjacent devices from oxidation. [column 3, lines 27-48] and since it has been held that the general conditions of a claim are disclosed in a prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.


Regarding Claim 9, Kim in view of Han, Danesh and Sudradjat discloses the manufacturing method as claimed in claim 1, Kim further teaches that the soldering material is solder (5 solder bump)
Kim in view of Han, Danesh and Sudradjat does not explicitly disclose the soldering material specifically is solder paste.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a manufacturing method in Yano in view of Han such that the soldering material  is solder paste since the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 97003693 B1; Published 03/21/1997) in view of Han et al. (US 2021/0343567 A1), Danesh et al. (US 2018/0114878 A1) and Sudradjat et al. (US 10,062,817 B1) and as evidenced by May (“Fundamentals of Semiconductor Fabrication 1st Edition” Published in April 11, 2003) and further in view of May (“Fundamentals of Semiconductor Fabrication 1st Edition” Published in April 11, 2003) Chapter 4: Photolithography, 4.1.5: Pattern transfer (Fig. 4.11).
Regarding Claim 2, Kim in view of Han, Danesh and Sudradjat discloses the manufacturing method as claimed in claim 1, wherein 
the step of forming the patterned photoresist layer (4) on the array substrate comprises (1,2,3): 
coating a photoresist material (4) on the array substrate (1, 2, 3); 
providing a mask, and aligning the mask and the array substrate; and 
exposing and developing the array substrate (1, 2, 3) to form the patterned photoresist layer (“exposure machine of an ultraviolet light source. Lithography processes are used to define the bump patterns” ).
Kim in view of Han, Danesh and Sudradjat does not explicitly disclose providing a mask, and aligning the mask and the array substrate.
May (Fig. 4.11) discloses providing a mask (Mask), and aligning the mask (Mask) and the array substrate (Substrate) (Page 70-72).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a manufacturing method in Kim in view of Han, Danesh, Sudradjat and May such that a mask is provided, and aligning the mask and the array substrate.in order to use liftoff technique to transfer mask pattern onto the array substrate (4.1.5 (pattern transfer, Page 70)



Claims 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 97003693 B1; Published 03/21/1997) in view of Han et al. (US 2021/0343567 A1), Danesh et al. (US 2018/0114878 A1) and Sudradjat et al. (US 10,062,817 B1) and as evidenced by May (“Fundamentals of Semiconductor Fabrication 1st Edition” Published in April 11, 2003) and further in view of May (“Fundamentals of Semiconductor Fabrication 1st Edition” Published in April 11, 2003) Chapter 4: Photolithography, 4.1.5: Pattern transfer (Fig. 4.11) and Lin (“AZ13SOJ as a Deep-U.V. Mask Material” J. Electrochem. Soc.: SOLID-STATE SCIENCE AND TECHNOLOGY; Published: January I980)
Regarding Claim 3, Kim in view of Han, Danesh, Sudradjat and May discloses the manufacturing method as claimed in claim 2. 
Kim in view of Han, Danesh, Sudradjat and May does not explicitly disclose that the mask is one of a negative photoresist or a positive photoresist.
Lin (Fig. 1) discloses a mask is one of a negative photoresist or a positive photoresist. (AZ1350J).
 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a manufacturing method in Yano in view of Han, May and Lin such that a the mask is one of a negative photoresist or a positive photoresist in order to use resist AZ1350J as a mask opaque material for deep-u.v.(200-260 nm) lithography because of increased optical absorption at wavelengths below 300 nm. (Abstract)


Regarding Claim 4, Kim in view of Han, Danesh, Sudradjat, May and Lin discloses the manufacturing method as claimed in claim 3. 
the mask (AZ1350J ) comprises at least a fully transparent region (a region of AZ1350J) and a translucent region (another region of AZ1350J). (See Fig. 1 of Lin).
The Examiner notes since the Applicant did not specifically claimed to what wavelengths of radiation the mask is fully transparent and a translucent Fig. 1 of Lin discloses that there is a thickness and aging of  AZ1350J material under which it would be transparent and translucent at least to a different wavelength. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a manufacturing method in Kim in view of Han, Danesh, Sudradjat, May and Lin such that mask comprises at least a fully transparent region and a translucent region in order to use resist AZ1350J as a mask opaque material for deep-u.v.(200-260 nm) lithography because of increased optical absorption at wavelengths below 300 nm. (Abstract)


Regarding Claim 5, Kim in view of Han, Danesh, Sudradjat, May and Lin discloses the manufacturing method as claimed in claim 3, wherein 
the mask (AZ1350J ) comprises at least an opaque region (a region of AZ1350J) and a translucent region (another region of AZ1350J). (See Fig. 1 of Lin).
The Examiner notes since the Applicant did not specifically claimed to what wavelengths of radiation the mask is opaque and a translucent Fig. 1 of Lin discloses that there is a thickness and aging of  AZ1350J material under which it would be opaque and a translucent at least to a different wavelength.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a manufacturing method in Kim in view of Han, Danesh, Sudradjat, May and Lin such that mask comprises an opaque region and a translucent region in order to use resist AZ1350J as a mask opaque material for deep-u.v.(200-260 nm) lithography because of increased optical absorption at wavelengths below 300 nm. (Abstract)

Regarding Claim 6, Kim in view of Han, Danesh, Sudradjat, May and Lin discloses the manufacturing method as claimed in claim 4, wherein 
a transmittance of the translucent region (the region of AZ1350J lin) of the mask ranges from 10% to 90%. (Fig. 1, Lin)
Kim in view of Han, Danesh, Sudradjat, May and Lin might not explicitly disclose ranges from 10% to 90%. 
However, would have been obvious to one of ordinary skill in the art at the time of the invention to modify a manufacturing method in Kim in view of Han, Danesh, Sudradjat, May and Lin such that a transmittance of the translucent region of the mask ranges from 10% to 90% since it has been held that the general conditions of a claim are disclosed in a prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.


Regarding Claim 7, Kim in view of Han, Danesh, Sudradjat, May and Lin discloses the manufacturing method as claimed in claim 5, wherein 
a transmittance of the translucent region of the mask ranges from 10% to 90%.(Fig. 1, Lin).
Kim in view of Han, Danesh, Sudradjat, May and Lin might not explicitly disclose ranges from 10% to 90%. 
However, would have been obvious to one of ordinary skill in the art at the time of the invention to modify a manufacturing method in Kim in view of Han, Danesh, Sudradjat, May and Lin such that a transmittance of the translucent region of the mask ranges from 10% to 90% since it has been held that the general conditions of a claim are disclosed in a prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920. The examiner can normally be reached M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY YEMELYANOV/Examiner, Art Unit 2891

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891